Citation Nr: 0105603	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  90-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1967 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

This matter was remanded last in November 1998 for further 
development.  The Board is satisfied that all remand 
directives have been met and that no further development is 
necessary for an equitable and just decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by an inability to 
maintain occupational and personal relationships, anger, 
depression, and fleeting suicidal thoughts.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The RO granted service connection for PTSD in an August 1996 
rating decision and assigned a 30 percent evaluation 
effective January 17, 1996.  At that time, the RO considered 
the veteran's service medical records that did not reveal any 
psychiatric disorder, but did include documentation that the 
veteran had received the Purple Heart.  Also considered were 
a VA hospital report dated in October 1995, VA outpatient 
treatment records dated from April 1995 to March 1996, and VA 
examination dated in April 1996.  Overall, those records 
disclosed that the veteran angered easily and lost control, 
and had been unemployed since January 1995.  The veteran 
reported sleep disturbances, nightmares, and bouts of 
depression.  The veteran reported depression for a ten-year 
period.  The veteran reported that he had been married five 
times and divorced, primarily due to his moodiness, 
irritability, and tendency to fight.  

During treatment in January 1996 at the VA mental clinic, the 
veteran had difficulties discussing Vietnam experiences and 
had daily intrusive thoughts.  He reported nightmares of his 
combat experiences on the average of six times per week.  On 
VA examination in April 1996, the examiner reported that the 
veteran was deeply depressed, sad all the time, had frequent 
crying spells, had low energy levels, suffered from memory 
problems, experienced severe startle reaction, had daily 
suicidal thoughts, and lacked any feelings for people.  

VA psychological evaluation dated in September 1996 reveals 
the veteran's history of PTSD.  The examiner reported that 
the veteran was anxious and tense, suffered from sleep 
disturbances, anger, depression, and difficulties with 
concentration and memory, all related to his Vietnam 
experiences.  

VA hospital records dated from September to October 1996 
disclose that the veteran was admitted for treatment for 
anger, depression, nightmares, emotional numbing, and an 
inability to relate to others.  Examination revealed that the 
veteran was coherent, logical, and of normal intelligence.  
His affect was somewhat depressed, but appropriate to the 
situation.  His memory was somewhat spotty for recent events 
due to anxiety and depression, but generally intact.  His 
abstractions were good and there was no evidence of 
hallucinations or delusions.  He was depressed and angry.  
The veteran was diagnosed with PTSD.  

In July 1997, the veteran was hospitalized at a VA facility 
for treatment of several problems including PTSD.  The 
examiner noted that the veteran was attempting to deal with 
his intrusive thoughts, insomnia, attention problems, social 
isolation, and depression, and was able to control his anger 
somewhat.  He was diagnosed with PTSD with a Global 
Assessment of Functioning (GAF) Score of 49.  

A July 1997 psychiatric report includes a recitation of the 
veteran's inservice experiences.  The examiner noted that the 
veteran had several short-term jobs post-service and that he 
left his job as a police officer in January 1995 because his 
physician and counselors thought the job exacerbated his PTSD 
symptoms.  The veteran reported that he has not worked since 
that time.  He had been living in a domiciliary since 
November 1996 and then moved in with friends.  The veteran 
had no children and had been married and divorced five times.  
There was no significant evidence of thought disorder or an 
organic impairment.  On examination, the examiner noted 
recurrent nightmares, intrusive thoughts, flashbacks, 
isolation, and anger control difficulties.  

July and August 1997 VA progress notes disclose weekly 
sessions for treatment of PTSD.  During one session, it is 
noted that the veteran had a good relationship with his 
peers.  

In November 1998, the Board remanded this matter for further 
development.

During VA psychiatric evaluation in March 2000, the examiner 
noted the veteran's past medical history, including PTSD and 
alcohol abuse.  Also noted is that the veteran had recurring 
nightmares related to Vietnam experiences, and that loud 
noises, sirens, helicopters, and the like triggered memories 
of past traumatic experiences, causing an exaggerated startle 
response, nervousness, and a racing heartbeat.  The veteran 
reported that he had worked at 20 different jobs since 
service, the last of which was as a police officer for eight 
years.  He reported that he angered easily and had problems 
working with people and that when he got angry, he wanted to 
hurt people.  His last relationship was two years earlier.  
The veteran reported low energy, insomnia, and fleeting 
suicidal thoughts.  He also stated that he enjoyed hunting, 
but had only gone twice during that year.  He reported no 
delusions or hallucinations.  While living in the 
domiciliary, the veteran attempted to recover from his PTSD, 
but still had an explosive temper.  

On examination, the veteran's mood was angry and intense, his 
affect restricted, his speech normal, his thought process 
logical, and he was goal directed and coherent.  Noted are no 
hallucinations, obsessions, or compulsions; he had good 
insight and fair judgment.  The veteran was diagnosed with 
PTSD and a GAF score of 55.  The examiner noted moderate to 
severe impairment in social and occupational function with a 
poor prognosis due to chronicity and persistence of symptoms 
in spite of therapy and medication.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b) (2000).

Under the relevant rating criteria, a 30 percent evaluation 
is warranted when there is evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R.  Part 4, Diagnostic 
Code 9411 (2000). 

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

III. Analysis

This veteran maintains that he is entitled to an evaluation 
greater than the current 30 percent for his PTSD because his 
symptoms have increased in severity, to the point that his 
disability interferes with his ability to work and maintain 
relationships.  

At the outset, the Board notes that this veteran has 
presented clinical evidence to substantiate a 70 percent 
evaluation for PTSD.  Overall, the Board believes that there 
is competent evidence of severe occupational and social 
impairment with deficiencies in most areas involving family 
and social relationships, and work environments, as evidenced 
during the most VA examination in March 2000, see Francisco 
at 55, 58.  Specifically, the veteran has reported several 
episodes of suicidal ideation, persistent depression 
affecting the ability to function, difficulty in adapting to 
stressful circumstances, including work, and overall, an 
inability to establish and maintain effective personal 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

The record reveals that the veteran has been married and 
divorced five times and attributes his failed marriages to 
his PTSD symptoms, his anger, temper, and depression in 
particular.  Also, although he stated that he enjoyed 
hunting, he had only gone two times during the past year and 
reported social isolation in general with no other outside 
activities.  Further, although he had participated in group 
sessions and was involved in an inpatient program for a 
period of time, the veteran reported that he continued to 
have an explosive temper in spite of the therapy and 
medication.  Essentially, the veteran's symptoms are chronic 
and persistent.  This evidence combined with the veteran's 
inability to maintain effective working relationships and 
obtain and maintain employment support a higher rating than 
the current 30 percent.  Thus, under these particular factual 
circumstances, the Board concludes that the veteran's PTSD 
warrants a 70 percent evaluation.  

Nonetheless, the evidence of record and the clinical findings 
from the most recent VA examination do not support a 100 
percent rating.  Essentially, the veteran has not provided 
competent medical evidence of mental disability that rises to 
a state of total occupational and social impairment with such 
symptoms as gross impairment in thought processes, persistent 
delusions or hallucinations, inappropriate behavior, 
persistent danger of hurting self or others, inability to 
maintain minimal personal hygiene, disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R.  § 4.130, Diagnostic Code 
9411.  Thus, in light of the above, the Board has determined 
that the veteran's PTSD disability picture most nearly 
approximates a 70 percent rating and no more.  An evaluation 
of 100 percent is not supported by these particular facts.  




ORDER

An evaluation of 70 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 

